PER CURIAM.
A.H. appeals the final order terminating her parental rights to her third and youngest child, M.F. The Department of Children and Families and the Guardian ad Litem Program concede that two of the statutory grounds for termination found by the trial court — subsections 39.806(1)(c) and (1)(d)3., Florida Statutes (2011) — lack evidentiary support. As to the three remaining grounds — subsections 39.806(l)(e)1„ (1)(i), and (1)ffi, Florida Statutes (2011) — and the trial court’s determination that terminating A.H.’s parental rights is the least restrictive means of protecting M.F. from harm, we find sufficient evidentiary support in the record of the termination proceedings.
Accordingly, we affirm the termination order, in part, reverse the order, in part, and remand to the trial court to enter an amended order excluding subsections 39.806(l)(c) and (l)(d)3. as grounds.
WOLF, THOMAS, and MARSTILLER, JJ., concur.